DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office action in response to communications received on 02/04/2022. 
Claims 1-20 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed on 02/04/2022 have been fully considered but they are not persuasive. As per the applicant’s arguments that prior arts of record fail to teach the limitations: “encrypting, by the computing device, the first file segment of the file to create an encrypted file segment in response to identification by the scan of the first file segment that malware is absent from the first file segment” and “sending, by the computing device, the encrypted file segment of the file to another computing device before a second file segment of the file is received by the computing device”, the examiner respectfully disagrees. Holostov teaches: [0039]: Then in block 412, the gateway 104 scans the block with the largest number of contiguous portions in the . 
As indicated in the previous office action, Holostov teaches sending the current portion of the file before the next portion of the file is received in response to determining that the current portion of file is free of virus but does not teach: encrypting, by the computing device, the first file segment of the file to create an encrypted file segment in response to identification by the scan of the first file segment that malware is absent from the first file segment; and sending, by the computing device, the encrypted file segment of the file to another computing device before a second file segment of the file is received by the computing device. However, McGowan teaches: [0005]: receiving a request for a first segment of the media file and retrieving the first segment of the media file. The method further includes determining a first encryption key and creating an encrypted first segment of the media file by encrypting the first segment of the media file using the first encryption key. The method further includes providing the encrypted first segment of the media file, receiving a request for a second segment of the media file, and retrieving the second segment of the media file. The method also includes determining a second encryption key and creating an encrypted second segment of the media file by encrypting the second segment of the media file using the second encryption key. Finally, the method includes providing the encrypted second segment of the media file. [0089] FIG. 8 is a simplified illustration of an embodiment 800 of a system for dynamic encryption integrated into a traditional system that may not have dynamic chunking and/or dynamic indexing capabilities. Here, an index file for streaming a media file can include a URL that directs a client 510 to a media server 811. The media server 811 can include a chunk encrypter 840 communicatively connected with an API server 730 of a content provider 130, as well as a media chunk storage 855 that stores media chunks for media file(s). After receiving a request for a media chunk from the client 510, the chunk encrypter 840 can retrieve the requested chunk from media chunk storage 855 and determine an encryption key using techniques such as those disclosed above (e.g., receive an encryption key from the API server 730, generate the encryption key, etc.). The chunk encrypter 840 then can create an encrypted media chunk by encrypting the requested media chunk with the encryption key, and provide the encrypted media chunk to the client. As with other illustrations provided herein, the embodiment 800 can be altered in numerous ways without departing from the spirit and scope of this disclosure. For example, the media chunks may be stored at a location and/or system remote from the media server 811, i.e., McGowan teaches receiving a request for a first media chunk/segment, retrieving the first media chunk/segment from a remote server, encrypting the first media chunk/segment, transmitting the encrypted first media chunk/segment to the client before retrieving a second media chunk/segment from the remote server. 
Applicant’s Remarks on page 13 state: “McGowan still fails to teach or even suggest Applicant's claimed first file segment of the file is encrypted to create an encrypted file segment in response to identification by the scan of the first file segment that malware is absent from the first file segment, and the encrypted file segment of the file is sent to another computing device before a second file segment of the file is received by the computing device”. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (See MPEP 2145 (IV)).
Applicant cited several paragraphs, specifically, [0049] and [0078], to show that the entire file has to be first uploaded before encryption of chunks happens and therefore, McGowan teaches away from the claimed limitations. Examiner respectfully disagrees. As recited in [0005], [0089]-[0090], each chunk is retrieved, encrypted and transmitted to the client before another chunk is received from the remote server. Also, the disclosure of alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (See MPEP 2143.01).
As per the applicant’s arguments on pages 14-17, Brown does not teach or suggest any way for the server to divide the application into blocks to create and then provide the client with the data structure needed for the client to request the blocks from the server, unless the entire application was first received by the server. However, according to MPEP 2145 (III), "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In this case, Brown teaches: [0032] The scan assurance module 311 interacts with the block server module 303 to indicate that the blocks provided to the client have been scanned. Specifically, the scan assurance module 311 adds, to each block sent to the client 120, an indication of whether a malware scan has been performed on the application to which the block corresponds. [0033]: in one embodiment the server authentication module 312 encrypts a communications channel between the server 110 and the client 120 to ensure that the indication is not altered during transmission by a malicious intermediary; thus, the server 110 encrypts the block before transmitting it to the client, i.e., Brown teaches encrypting a block in response to identifying based on the scanning the block that malware is absent from block. Therefore, McGowan in combination with Brown teaches encrypting a file segment in response to a scan indicating that the file segment is free of malware and sending the encrypted file segment to the client before receiving another file segment. 
As per the applicant’s arguments that there is no motivation to combine Brown with Holostov or McGowan, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine Brown with Holostov or McGowan would be to assure a client 120 that the indication in a block provided by the scan assurance module 311 is trustworthy (Brown: [0033)).
As per the applicant’s arguments that combining the scanning techniques of Brown with encrypting process of McGowan would remove any time saving process accomplished by McGowan and Holostov individually, the examiner would respectfully point out that this does not negate the teaching of the limitations by the combination of the prior arts as shown above and that a person of ordinary skill in the art would not make the combination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 5, 8, 9, 11, 12, 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record US 20080295176 to Holostov et al (hereinafter Holostov), prior art of record US 20130080772 to McGowan (hereinafter McGowan) and prior art of record US 20090288166 to Brown et al (hereinafter Brown).
As per claims 1 and 8, Holostov teaches:
A method comprising: 
receiving, by a computing device, a plurality of file segments of a file, the plurality of file segments being received individually by the computing device (Holostov: [0037]: At block 402, gateway 104 connects with one of the client devices 102(a-n) and one of the servers 108(a-n). [0038]: If the file has not previously been requested (“no" to block 404), then the client device's request 110 for the portion of the content file 109 is transmitted to server 108a in block 406. [0039]: Next, in block 408, the gateway 104 receives a next portion of the content file 109 from server 108a. In block 410, the gateway 104 stores the received portion in memory 124 and assembles the portion in sequential order into a block within an assembly file); 
scanning, by the computing device, a first file segment of the file to identify the presence of malware within the file segment (Holostov: [0039]: Then in block 412, the gateway 104 scans the block with the largest number of contiguous portions in the assembly file by comparing one or more portions against the virus signatures retrieved from the datastore 214. [0041]: In block 414, the gateway 104 determines if a virus was detected); 
sending, by the computing device, the encrypted file segment of the file to another computing device before a second file segment of the file is received by the computing device (Holostov: [0041]: If a virus was not detected ("no” to block 414), the portions are disassembled from the assembly file in block 415 and fed as disassembled portions 116 (FIG. 1) to the client computer device 102a in the order that the portions were requested in request 110. The current portion (or portions) is sent to the client computer device 102a before all the portions are received by gateway 104).
Holostov teaches sending the current portion of the file before the next portion of the file is received but does not teach: encrypting, by the computing device, the first file segment of the file to create an encrypted file segment in response to identification by the scan of the first file segment that malware is absent from the first file segment; and sending, by the computing device, the encrypted file segment of the file to another computing device before a second file segment of the file is received by the computing device. However, McGowan teaches:
encrypting, by the computing device, the first file segment of the file to create an encrypted file segment (McGowan: [0005]: receiving a request for a first segment of the media file and retrieving the first segment of the media file. The first segment of the media file can comprise media content for playback over a period of time. The method further includes determining a first encryption key and creating an encrypted first segment of the media file by encrypting the first segment of the media file using the first encryption key. Also, [0012], [0089]); and 
sending, by the computing device, the encrypted file segment of the file to another computing device before a second file segment of the file is received by the computing device (McGowan: [0005]: The method further includes providing the encrypted first segment of the media file, receiving a request for a second segment of the media file, and retrieving the second segment of the media file. [0089]-[0090]: The chunk encrypter 840 then can create an encrypted media chunk by encrypting the requested media chunk with the encryption key, and provide the encrypted media chunk to the client. For example, the media chunks may be stored at a location and/or system remote from the media server 811, i.e., the first encrypted segment of the media file is provided to the client before a second segment is retrieved/received from the remote location).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of McGowan in the invention of Holostov to include the above limitations. The motivation to do so would be to provide systems and methods, which can be utilized with a dynamic chunk generation and dynamic index file generation, that enable a high degree of flexibility in streaming chunked media files and preclude the need to encrypt the chunks prior to streaming (McGowan: [0004]).
Holostov in view of McGowan teaches encrypting and transmitting a first file segment before receiving a second file segment but does not teach: encrypting in response to identification by the scan of the first file segment that malware is absent from the first file segment. However, Brown teaches:
encrypting, by the computing device, the first file segment of the file to create an encrypted file segment in response to identification by the scan of the first file segment that malware is absent from the first file segment (Brown: [0032] The scan assurance module 311 interacts with the block server module 303 to indicate that the blocks provided to the client have been scanned. Specifically, the scan assurance module 311 adds, to each block sent to the client 120, an indication of whether a malware scan has been performed on the application to which the block corresponds. [0033]: in one embodiment the server authentication module 312 encrypts a communications channel between the server 110 and the client 120 to ensure that the indication is not altered during transmission by a malicious intermediary; thus, the server 110 encrypts the block before transmitting it to the client).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Brown in the invention of Holostov in view of McGowan to include the above limitations. The motivation to do so would be to assure a client 120 that the indication in a block provided by the scan assurance module 311 is trustworthy (Brown: [0033)).

As per claims 2 and 9, Holostov in view of McGowan and Brown teaches:
The method of claim 1 further comprising: determining that the file is valid (Holostov: [0021] After each portion is received, assembled, and the largest available portions of the assembly file 126 is scanned and if no viruses are detected, the last received portion is fed to client computing device 102a. [0024]: Assembly file 126 may be scanned after reception of each new portion is received. Further when the entire content file is stored in the assembly file 126, the entire file may be scanned to determine if a virus is present. [0041]: If all the portions of the content file have been received ("yes" to block 414), then the last received portion from server 108a is sent to client computer device 102a in block 418); and 
determining that the file is completely downloaded to the another computing device (Holostov: [0041]: If all the portions of the content file have been received ("yes" to block 414), then the last received portion from server 108a is sent to client computer device 102a in block 418).

As per claim 15, Holostov teaches:
A computing system comprising: a memory; and a processor coupled to the memory, and configured to: 
receive, by a computing device, a plurality of file segments of a file, the plurality of file segments being received individually by the computing device (Holostov: [0037] At block 402, gateway 104 connects with one of the client devices 102(a-n) and one of the servers 108(a-n). [0038]: If the file has not previously been requested ("no" to block 404), then the client device's request 110 for the portion of the content file 109 is transmitted to server 108a in block 406. [0039]: Next in block 408, the gateway 104 receives a next portion of the content file 109 from server 108a. In block 410, the gateway 104 stores the received portion in memory 124 and assembles the portion in sequential order into a block within an assembly file); 
scan, by the computing device, a first file segment of the file to identify the presence of malware within the file segment (Holostov: [0039]: Then in block 412, the gateway 104 scans the block with the largest number of contiguous portions in the assembly file by comparing one or more portions against the virus signatures retrieved from the datastore 214. [0041]: In block 414, the gateway 104 determines if a virus was detected); 
determine that the file is valid (Holostov: [0021] After each portion is received, assembled, and the largest available portions of the assembly file 126 is scanned and if no viruses are detected, the last received portion is fed to client computing device 102a. [0024]: Assembly file 126 may be scanned after reception of each new portion is received. Further when the entire content file is stored in the assembly file 126, the entire file may be scanned to determine if a virus is present); and 
send, by the computing device, the encrypted file segment of the file to another computing device before a second file segment of the file is received by the computing device in response to determining that the file is valid (Holostov: [0041]: If a virus was not detected ("no" to block 414), the portions are disassembled from the assembly file in block 415 and fed as disassembled portions 116 (FIG. 1) to the client computer device 102a in the order that the portions were requested in request 110. The current portion (or portions) is sent to the client computer device 102a before all the portions are received by gateway 104).
Holostov teaches sending the current portion of the file before the next portion of the file is received but does not teach: encrypt, by the computing device, the first file segment of the file to create an encrypted file segment in response to identification by the scan of the first file segment that malware is absent from the first file segment; send, by the computing device, the encrypted file segment of the file to another computing device before a second file segment of the file is received by the computing device. However, McGowan teaches:
encrypt, by the computing device, the first file segment of the file to create an encrypted file segment (McGowan: [0005]: receiving a request for a first segment of the media file and retrieving the first segment of the media file. The first segment of the media file can comprise media content for playback over a period of time. The method further includes determining a first encryption key and creating an encrypted first segment of the media file by encrypting the first segment of the media file using the first encryption key. Also, [0089]); 
send, by the computing device, the encrypted file segment of the file to another computing device before a second file segment of the file is received by the computing device (McGowan: [0005]: The method further includes providing the encrypted first segment of the media file, receiving a request for a second segment of the media file, and retrieving the second segment of the media file. [0089]-[0090]: The chunk encrypter 840 then can create an encrypted media chunk by encrypting the requested media chunk with the encryption key, and provide the encrypted media chunk to the client. For example, the media chunks may be stored at a location and/or system remote from the media server 811, i.e., the first encrypted segment of the media file is provided to the client before a second segment is retrieved/received from the remote location).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of McGowan in the invention of Holostov to include the above limitations. The motivation to do so would be to provide systems and methods, which can be utilized with a dynamic chunk generation and dynamic index file generation, that enable a high degree of flexibility in streaming chunked media files and preclude the need to encrypt the chunks prior to streaming (McGowan: [0004]).
Holostov in view of McGowan teaches encrypting and transmitting a first file segment before receiving a second file segment but does not teach: encrypt in response to identification by the scan of the first file segment that malware is absent from the first file segment. However, Brown teaches:
encrypt, by the computing device, the first file segment of the file to create an encrypted file segment in response to identification by the scan of the first file segment that malware is absent from the first file segment (Brown: [0032] The scan assurance module 311 interacts with the block server module 303 to indicate that the blocks provided to the client have been scanned. Specifically, the scan assurance module 311 adds, to each block sent to the client 120, an indication of whether a malware scan has been performed on the application to which the block corresponds. [0033]: in one embodiment the server authentication module 312 encrypts a communications channel between the server 110 and the client 120 to ensure that the indication is not altered during transmission by a malicious intermediary; thus, the server 110 encrypts the block before transmitting it to the client).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Brown in the invention of Holostov in view of McGowan to include the above limitations. The motivation to do so would be to assure a client 120 that the indication in a block provided by the scan assurance module 311 is trustworthy (Brown: [0033]).

As per claim 16, Holostov in view of McGowan and Brown teaches:
The computing system of claim 15 wherein the processor is further configured to determine that the file is completely downloaded to the another computing device (Holostov: [0041]: If all the portions of the content file have been received ("yes" to block 414), then the last received portion from server 108a is sent to client computer device 102a in block 418).

As per claims 4, 11 and 18, Holostov in view of McGowan and Brown teaches:
The method of claim 1 further comprising: receiving the second file segment of the file by the computing device (Holostov: [0039] Next in block 408, the gateway 104 receives a next portion of the content file 109 from server 108a. In block 410, the gateway 104 stores the received portion in memory 124 and assembles the portion in sequential order into a block within an assembly file. [0025]: Thus once portion 4 is received, portion 4 is assembled with portions 1-3, 6, 7, 9 and 10 in assembly file 126 to create a block having portions 1-4, a block having portions 6-7 and a block having portions 9-10. The largest block of contiguous portions, e.g. the block containing portions 1-4, is scanned to determine if a virus is present. [0026] Referring to FIG. 2b, portion 8 is received. Portion 8 is then assembled with portions 1-4, 6-7, and 9-10 in assembly file 126 to create a block having portions 1-4 and a block having portions 6-10. The largest block of contiguous portions, e.g. the block containing portions 6-10 (second file segment), is scanned to determine if a virus is present); 
encrypting the second file segment of the file to create an encrypted second file segment of the file (McGowan: [0005]: retrieving the second segment of the media file. The second segment of the media file can comprise media content for playback over a period of time. The method also includes determining a second encryption key and creating an encrypted second segment of the media file by encrypting the second segment of the media file using the second encryption key); and 
sending the encrypted second file segment of the file to the another computing device to downloading the encrypted second file segment of the file before a third file segment of the file is received by the computing device (McGowan: [0005]: The method further includes providing the encrypted first segment of the media file, receiving a request for a second segment of the media file, and retrieving the second segment of the media file. [0089]: The chunk encrypter 840 then can create an encrypted media chunk by encrypting the requested media chunk with the encryption key, and provide the encrypted media chunk to the client. Holostov: [0041]: The current portion (or portions) is sent to the client computer device 102a before all the portions are received by gateway 104).

As per claims 5, 12 and 19, Holostov in view of McGowan and Brown teaches:
The method of claim 4 further comprising scanning the second file segment of the file to determine validity of the second file segment of the file (Holostov: [0026] Referring to FIG. 2b, portion 8 is received. Portion 8 is then assembled with portions 1-4, 6-7, and 9-10 in assembly file 126 to create a block having portions 1-4 and a block having portions 6-10. The largest block of contiguous portions, e.g. the block containing portions 6-10 (second file segment), is scanned to determine if a virus is present).

Claims 3, 6, 7, 10, 13, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Holostov in view of McGowan and Brown as applied to claims 1, 8 and 15 above, and further in view of US 8635441 to Frenkel et al (hereinafter Frenkel).
As per claims 3, 10 and 17, Holostov in view of McGowan and Brown teaches providing the client with a decryption key (McGowan: [0007] and claim 8) but does not teach: sending the another computing device information to decrypt at least the encrypted file segment of the file in response to determining that each segment of the file is valid and in response to determining that the each segment of the file is completely downloaded to the another computing device. However, Frenkel teaches:
further comprising sending the another computing device information to decrypt at least the encrypted file segment of the file in response to determining that each segment of the file is valid and in response to determining that the each segment of the file is completely downloaded to the another computing device (Frenkel: column 7, lines 24-54: After encrypting the data packet, gateway 24 encapsulates the encrypted packet inside another packet for transmission over network 22 to receiver 30, at an encapsulation step 44. The gateway also transmits the decryption key to the receiver. The key may be transmitted separately, either before or after transmission of the encrypted packet. The gateway may wait for a predetermined delay, which is typically known to the gateway and receiver 30, between transmission of the packet and the key. Column 9, lines 7-20 and 32-35: Gateway 52 sends the encrypted data over link 54 to destination computer 58. To reduce transmission latency and memory requirements at gateway 52, the gateway may begin to encrypt and transmit the data as soon as it starts to receive the data stream from server 56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Frenkel in the invention of Holostov in view of McGowan and Brown to include the above limitations. The motivation to do so would be to protect a network (including computers on the network) from malicious data transmissions (Frenkel: column 1, lines 33-35).

As per claims 6 and 13, Holostov in view of McGowan and Brown does not teach: further comprising at least one of: sending the another computing device information to decrypt the encrypted second file segment of the file in response to determining that the second file segment of the file is valid; and preventing the information from being sent to the another computing device to decrypt the encrypted second file segment of the file in response to determining that the second file segment of the file is invalid. However, Frenkel teaches:
further comprising at least one of: sending the another computing device information to decrypt the encrypted second file segment of the file in response to determining that the second file segment of the file is valid; and preventing the information from being sent to the another computing device to decrypt the encrypted second file segment of the file in response to determining that the second file segment of the file is invalid (Frenkel: column 7, lines 24-54: After encrypting the data packet, gateway 24 encapsulates the encrypted packet inside another packet for transmission over network 22 to receiver 30, at an encapsulation step 44. The gateway also transmits the decryption key to the receiver. The key may be transmitted separately, either before or after transmission of the encrypted packet. The gateway may wait for a predetermined delay, which is typically known to the gateway and receiver 30, between transmission of the packet and the key. Column 9, lines 7-20 and 32-35: Gateway 52 sends the encrypted data over link 54 to destination computer 58. To reduce transmission latency and memory requirements at gateway 52, the gateway may begin to encrypt and transmit the data as soon as it starts to receive the data stream from server 56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Frenkel in the invention of Holostov in view of McGowan and Brown to include the above limitations. The motivation to do so would be to protect a network (including computers on the network) from malicious data transmissions (Frenkel: column 1, lines 33-35).

As per claims 7 and 14, Holostov in view of McGowan, Brown and Frenkel teaches: 
The method of claim 6 wherein the information to decrypt the encrypted file segment of the file is different than the information to decrypt the encrypted second file segment of the file (McGowan: [0006]: The second encryption key can be different than the first encryption key. [0082]: The client can obtain the corresponding decryption key (e.g., public key) from the content provider 130, the CHIMPS 110, or other source. [0102]: The client 510 can decrypt the encrypted chunk by utilizing a corresponding decryption key, i.e., a first decryption key is different from the second decryption key).

As per claim 20, Holostov in view of McGowan and Brown teaches: 
The computing system of claim 19 wherein the processor is further configured to cause at least one of: wherein the information to decrypt the encrypted file segment of the file is different than the information to decrypt the encrypted second file segment of the file (McGowan: [0006]: The second encryption key can be different than the first encryption key. [0082]: The client can obtain the corresponding decryption key (e.g., public key) from the content provider 130, the CHIMPS 110, or other source. [0102]: The client 510 can decrypt the encrypted chunk by utilizing a corresponding decryption key, i.e., a first decryption key is different from the second decryption key).
Holostov in view of McGowan and Brown does not teach: sending the another computing device information to decrypt the encrypted second file segment of the file in response to determining that the second file segment of the file is valid; and preventing the information from being sent to the another computing device to decrypt the encrypted second file segment of the file in response to determining that the second file segment of the file is invalid. However, Frenkel teaches:
sending the another computing device information to decrypt the encrypted second file segment of the file in response to determining that the second file segment of the file is valid; and preventing the information from being sent to the another computing device to decrypt the encrypted second file segment of the file in response to determining that the second file segment of the file is invalid (Frenkel: column 7, lines 24-54: After encrypting the data packet, gateway 24 encapsulates the encrypted packet inside another packet for transmission over network 22 to receiver 30, at an encapsulation step 44. The gateway also transmits the decryption key to the receiver. The key may be transmitted separately, either before or after transmission of the encrypted packet. The gateway may wait for a predetermined delay, which is typically known to the gateway and receiver 30, between transmission of the packet and the key. Column 9, lines 7-20 and 32-35: Gateway 52 sends the encrypted data over link 54 to destination computer 58. To reduce transmission latency and memory requirements at gateway 52, the gateway may begin to encrypt and transmit the data as soon as it starts to receive the data stream from server 56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Frenkel in the invention of Holostov in view of McGowan and Brown to include the above limitations. The motivation to do so would be to protect a network (including computers on the network) from malicious data transmissions (Frenkel: column 1, lines 33-35).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438